DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 7/12/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are rejected as set forth below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder12 that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of performance viewer electronic devices, each electronic device capable of communicating one of wired or wirelessly”, “a performance system communicating with the CVS” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
The performance viewer electronic device is to be interpreted as “a cellular device such an iPhone.RTM. or other smartphone, tablet device including an iPad.RTM., laptop, tablet, desktop, or other electronic device capable of communicating via one or more wired or wireless protocols” ([0035]).
The performance system is to be interpreted as “a cellular device such an iPhone.RTM. or other smartphone, tablet device including an iPad.RTM., laptop, tablet, desktop, or other electronic device capable of communicating via one or more wired or wireless protocols” ([0035]). 

Regarding claims 1, 4, the limitations “the CVS server enables viewers to communicate votes for the events of the live performance via the plurality of PVED interfaces and prevents viewers from communicating votes for the events of the live performance via the plurality of PVED interfaces”, “a human input interface enabling a manager of a live performance to direct the CVS to start viewer voting via the plurality of PVED for events of a live performance and to stop viewer voting for events of the live performance via the plurality of PVED for the events of the live performance”, “a human output interface that enables a performance participant of a live performance to perceive the viewer votes tabulations for events of the live performance and perform events based on the perceived vote tabulations”, “wherein the CVS enables viewers to communicate votes for the events of the live performance via the plurality of PVED interfaces via an application operating on a processor of the plurality of PVED” do not positively recite the aforementioned actions. As a result, the aforementioned actions are not given patentable weight. The term ‘enabled’ is defined as "to make one able to do 3. Making one able to do something does not require that one actually performs said action.
Regarding claim 18, the dependent claims contain limitations which are outside the scope of the performance viewer participation system are therefore are not given patentable weight. Specifically, the performance viewer participation system includes a plurality of PVED’s, a central vote system (CVS), and a performance system (PS). The aforementioned limitations are not in the scope of any of the listed components.
Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 20170353521 to Lueth in view of United States Patent Application Publication No. 20170337761 to Dunnington and United States Patent Application Publication No. 2015/0074698 to Pinto.
As per claims 1, 11, Lueth teaches:
A performance viewer participation system that enables viewers to affect events of a live performance, including: a plurality of performance viewer electronic devices (PVED), each PVED including an interface capable of communicating one of wired and wirelessly; ([0014], “Such involvement may permit the virtual audience member to distract, confuse, impact, instruct, command, or otherwise positively or negatively affect participants of, for example, television shows, sporting events, virtual events/locations, news broadcasts, theater performances, or webcasts in real-time.”; [0021], “Remote audience device 102 (also referred to as a personal communication device in some embodiments of the present disclosure) could include a user terminal, stand-alone unit, network device, machine, wireless device, telephone system, Smartphone, Internet portal, Intranet portal, remote access portal, hand-held unit, other suitable device or terminal, or any combination thereof.”)
a central vote system (CVS), including a server for communicating with the plurality of PVED and a processor for tabulating a plurality of viewer votes for events of a live performance; ([0025] – [0027], “System 100 also may include an aggregator that may be at the site of a live performance or associated with a virtual event/location, for example. In certain embodiments, an aggregator may be configured to receive data and/or audio transmissions originating from a plurality of remote audience devices 102. Using an aggregator or series of aggregators, data bursts may be counted from numerous locations very quickly, and these tallies may be added together to create a single constantly growing number that may then be used, for example, to incrementally change something and/or to show public opinion (as in a voting method).”)
a performance system (PS) including an interface for communicating with the CVS; ([0025] – [0027], “In embodiments of the present disclosure, a server or group of servers may be used for communications between virtual audience members and participants at the live event or performance while another server or group of servers may be used for communications between or among virtual audience members. In other embodiments of the present disclosure, the same server or group of servers may be used both for communications between virtual audience members and participants at the live event or performance as well communications between or among virtual audience members.”)
wherein the CVS processor tabulates the viewers votes for the one of the plurality of votes for events of the live performance communicated from the plurality of PVED interfaces, the CVS server enables viewers to communicate votes for the events of the live performance via the plurality of PVED interfaces and prevents viewers from communicating votes for the events of the live performance via the plurality of PVED interfaces, and communicates the tabulated viewer votes for the one of the plurality of votes for events of the live performance to the PS interface; ([0068] – [0069], “Each of the streams received in steps 202-208 may be combined into a single combined data stream at step 210. An aggregator may be used to combine the separate data streams and create a combined data stream. A combined data stream may be communicated from the aggregator as an output in step 212. The combined data stream may represent a collection of votes received through different communication protocols for a particular event participant. At step 214, an electromechanical device associated with a particular participant may be controlled based at least partially on the combined data stream.”)
wherein the PS further includes a human output interface that enables a performance participant of a live performance to perceive the viewer votes tabulations for the one of the plurality of votes for events of the live performance and perform events based on the perceived vote tabulations; ([0030], “For example, the virtual audience member may use remote audience device 102 to send a message, vote, communication, command, encouragement, coaching advice, or distraction to the performer as desired in order to, for example, show support or provide criticism of a particular performance or viewpoint of the performer. In some embodiments, the data and/or audio transmission from the virtual audience member may, for example, provide instruction or otherwise influence a team sport, a team play or strategy, an individual play or strategy, increase/decrease physical intensity, increase/decrease psychological challenges, increase/decrease mental challenges, or any suitable combination thereof.”)
Leuth does not explicitly teach, but Dunnington teaches:
a human input interface enabling a manager of a live performance to direct the CVS to start viewer voting for a one of the plurality of votes via the plurality of PVED for events of the live performance and to stop viewer voting for events of the live performance via the plurality of PVED for the events of the live performance; ([0012], “A voting session for a particular event, referenced herein as a concert feature when the event is a concert, then begins prior to the concert with one or more setlists being uploaded by an artist. In step 17, the artist uploads song or playlist selections. In step 18, users login to the concert feature and join a waiting room, where the user waits until a voting phase is open. For voting during live concerts, all voters vote during the same time period as defined by a pre-concert window of time (voting period).”)
One of ordinary skill in the art would have recognized that applying the known technique of Dunnington to the known invention of Lueth would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of 
Leuth as modified does not explicitly teach, but Pinto teaches:
enable viewer voting for a one of a plurality of votes for events of a live performance based on a different, past vote of the plurality of votes; ([0065], “Feedback items are associated with content changes or actions that cause content changes.”; [0075], “In yet another example, a character in a live television show may reach decision points at which audience members are prompted for feedback. The audience's collective response may be used to select from among a number of discrete options. The character may then make his decision, thereby causing the story to branch one way or another, based on a selected discrete option as chosen by the audience.”)
One of ordinary skill in the art would have recognized that applying the known technique of Pinto to the known invention of Lueth as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied 
Regarding claim 11, Pinto teaches:
the actor follows different scripts based on the plurality of votes; ([0075])

As per claim 2, Pinto teaches:
wherein the liver performance includes an actor; ([0075])
As per claim 3, Pinto teaches:
wherein the live performance includes an actor who follows different scripts based on the plurality of votes. ([0075])
As per claim 4, Lueth teaches:
wherein the CVS enables viewers to communicate votes for the events of the live performance via the plurality of PVED interfaces via an application ([0068] – [0069]; [0021])
As per claim 5, Lueth teaches:
wherein viewers via the plurality of PVED interfaces communicate a unique performance codes to the CVS server in order to be permitted to communicate votes for the events of the performance with the CVS server. ([0061])
As per claim 6, Lueth teaches:
wherein the CVS server communicates requests to provide performance codes to viewers via the plurality of PVED interfaces. ([0061])
As per claim 7, Dunnington teaches:
wherein the manager starts voting for the one of the plurality of votes for events of the live performance; ([0012])
Pinto teaches:
enable viewer voting for a one of a plurality of votes for events of a live performance based on a different, past vote of the plurality of votes; ([0075])

As per claim 8, Pinto teaches:
wherein the live performance includes an actor who follows different scripts based on the plurality of votes. ([0075])
As per claim 9, Lueth teaches:
wherein the PS interface wirelessly communicates with the CSV server. ([0025] – [0027])
As per claim 10, Lueth does not explicitly teach, but Dunnington teaches:
wherein the CVS server periodically communicates the tabulated viewers votes for events of the live performance to the plurality of PVED interfaces; ([0008], [0015], [0028])
One of ordinary skill in the art would have recognized that applying the known technique of Dunnington to the known invention of Lueth would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such electronic voting features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to provide live vote status to a user results in an improved invention because applying said technique allows the user to track the voting progress, thus increasing user engagement.
As per claim 12, Lueth does not explicitly teach, but Dunnington teaches:
wherein the PS includes a display system that displays tabulated viewer votes for events of the live performance viewable by viewers that personally attend the performance. ([0008], [0015], [0028])
One of ordinary skill in the art would have recognized that applying the known technique of Dunnington to the known invention of Lueth would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such electronic voting features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to provide live vote status to a user results in an improved invention because applying said 
As per claim 13, Lueth does not explicitly teach, but Dunnington teaches:
wherein the CVS server communicates the final tabulated viewer votes for events of the live performance to the plurality of PVED interfaces wirelessly. ([0008], [0015], [0028])
One of ordinary skill in the art would have recognized that applying the known technique of Dunnington to the known invention of Lueth would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such electronic voting features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to provide live vote status to a user results in an improved invention because applying said technique allows the user to track the voting progress, thus increasing user engagement.
As per claim 14, Lueth does not explicitly teach, but Dunnington teaches:
wherein the CVS server communicates the final tabulated viewer votes for events of the live performance to the PS interface. ([0008], [0015], [0028])
One of ordinary skill in the art would have recognized that applying the known technique of Dunnington to the known invention of Lueth would have yielded predictable 
As per claim 15, Lueth does not explicitly teach, but Dunnington teaches:
wherein the PS includes a display system that displays final tabulated viewer votes for events of the live performance viewable by viewers that personally attend the performance. ([0008], [0015], [0028])
One of ordinary skill in the art would have recognized that applying the known technique of Dunnington to the known invention of Lueth would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such electronic voting features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to provide live vote status to a user results in an improved invention because applying said technique allows the user to track the voting progress, thus increasing user 
As per claim 16, Lueth teaches:
wherein the PS includes a tech system with a display that displays the tabulated viewer votes for events of the live performance viewable by performance participants that one of control and affect one or more events of the performance. ([0068] – [0069], [0030])
As per claim 17, Lueth teaches:
further including an equipment queuing system including an interface and a processor that controls equipment that affects events of a performance and wherein the PS interface communicates operation controls to the equipment queuing system interface based on tabulated viewer votes for events of the live performance. ([0068] – [0069], [0030])
As per claim 18, Lueth teaches:
wherein the performance is live and a plurality of viewers remotely attend the performance. ([0015], [0024])
As per claim 19, Lueth teaches:
wherein the plurality of PVED are viewers’ personal electronic devices. ([0021])
As per claim 20, Lueth teaches:
wherein the CVS server includes a webserver and communicates HTML pages to the plurality of PVED interfaces. ([0021])



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent No. 10112100 to Colony discloses determining a score for a user of a gaming platform such that the score reflects the user's success rate in calling plays in a sporting event. A computing device receives a user profile including a coach score and initiates a sequence of states, which include a poll creation state, a first notification state, a coach pick state, a fan voting state, a second notification state, and a play in action state. The computing device calculates a field score associated with the real-time play based on an on-field result. The computing device updates a coach score and outputs content to the registered user computing device related to the coach score.
United States Patent Application Publication No. 20180190058 to Anderson discloses allowing multiple viewers to vote on a manner in which time-delayed content may be displayed. Alternate branches of pre-recorded content, each including alternate endings, may be displayed based on the expressed desires of a majority of viewers. The system also generates content from existing three-dimensional (3D) models of characters, and specific settings and backgrounds and 3D models generated from new images. Automatically generated content, generated from the existing 3D models or the 3D models created from the new images, may be displayed according to the expressed desires of a majority of viewers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 device: “a generic term for a computer subsystem"; Microsoft Press Computer Dictionary: Fifth Edition
        2 system: “any collection of component elements that work together to perform a task"; Microsoft Press Computer Dictionary: Fifth Edition
        3 Webster' s New Collegiate Dictionary 150th Anniversary Edition, 1981